           Case 3:20-cv-07811-RS Document 35 Filed 01/21/21 Page 1 of 5




 1   Isaac Safier (SBN 277728)
     Law Office of Rebecca Feigelson
 2   345 Franklin Street, Law Chambers Building
     San Francisco, CA 94102
 3   Tel: 415-967-0125
     Fax: 415-789-4305
 4   Email: IsaacSafier@gmail.com
 5
     Stephen P. New (WV 7756), Pro Hac Vice Admission Pending
 6   New, Taylor & Associates
     430 Harper Park Drive
 7   Beckley, WV 25801
     Tel: 304-250-6017
 8   Fax: 304-250-6012
     Email: steve@newlawoffice.com
 9

10
     Attorneys for Claimant
     CALEB BRADBERRY
11
                               THE UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13
                                    SAN FRANCISCO DIVISION

14   UNITED STATES OF AMERICA,                   )
                                                 )
15                Plaintiff,                     )    CASE NO. CV 20-7811 RS
           v.                                    )
16                                                    VERIFIED CLAIM IN ACCORDANCE
                                                 )
     Approximately 69,370 Bitcoin (BTC), Bitcoin )    WITH TITLE 18 U.S.C. §983(a)(4)(A) Rule
17
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin )      C(6), SUPPLEMENTAL RULES FOR
18   Cash (BCH) seized from                      )    CERTAIN ADMIRALTY AND
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbh )              MARITIME CLAIMS
19
     x,                                          )
20                                               )
                  Defendant,                     )
21   _____________________________________ )
                                                 )
22
     CALEB BRADBERRY,                            )
23                                               )
                  Claimant.                      )
24                                               )
25

26                                        VERIFIED CLAIM

27

28

                                                     - 1 -
                                           VERIFIED CLAIM
                                            CV 20-7811 RS
            Case 3:20-cv-07811-RS Document 35 Filed 01/21/21 Page 2 of 5




 1          COMES NOW Claimant CALEB BRADBERRY, represented by attorneys Isaac Safier and

 2   Stephen P. New, and files this his Verified Claim, and represents that the following assertions are true
 3
     and accurate to the best of his knowledge and belief:
 4
            1) I, CALEB BRADBERRY, am the original owner of 1000 Bitcoins now located at address
 5
                1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx (herein “1HQ3”).
 6

 7          2) I am an assistant professor of Information Systems at Radford University.

 8                  i. I hold an undergraduate degree in Information Systems conferred in 2007 from
 9
                        Marshall University.
10
                    ii. I hold a Master of Business Administration degree, which I earned while working
11
                        as a web developer for Kanawha County Schools in Charleston, West Virginia,
12

13                      and a Systems Administrator at PracticeLink in Hinton, West Virginia. I moved

14                      from Kanawha County Schools in October 2009 to PracticeLink, until April 2012
15
                        when the information technology department was outsourced.
16
                   iii. I hold a Doctor of Philosophy in Information Systems conferred in 2016 from the
17
                        University of North Carolina at Greensboro, with dissertation titled: A Design
18

19                      Science Framework for Research In Health Analytics,

20                      https://libres.uncg.edu/ir/uncg/listing.aspx?id=20931
21
                   iv. I have a peer-reviewed publication in a regional conference, The Southeastern
22
                        Chapter of the Institute for Operations Research in the Management Sciences
23
                        (SEINFORMS), Bradberry, C., “An Examination of Blockchain’s Utility for
24

25                      Healthcare” - Proceedings of the SEINFORMS, 2018.

26

27

28

                                                      - 2 -
                                               VERIFIED CLAIM
                                                CV 20-7811 RS
     Case 3:20-cv-07811-RS Document 35 Filed 01/21/21 Page 3 of 5




 1          v. I have been invited to a guest panel at SEINFORMS to discuss blockchain as it

 2             relates to business school curriculum, AI and the future of Business School
 3
               Curriculum - SEINFORMS Panel Discussion, 2018
 4
           vi. I have given an invited lecture at North Carolina Agriculture and Technical State
 5
               University for their BlockChain Symposium on 9/26/2020, 4:00 pm – 4:45 pm
 6

 7             “Teaching Blockchain” Dr. Caleb Bradberry of Radford University

 8        vii. I teach an introductory course for cybersecurity at Radford University, Data
 9
               Privacy, Ethics, and Security:
10
               https://www.radford.edu/content/registrar/home/course-descriptions/csat-
11
               descriptions/information-technology/itec-145.html
12

13        viii. I teach Systems Analysis and Design, Introduction to Healthcare Informatics and

14             HIPAA, Data Science 1, Decision Support Systems, and graduate level data
15
               science at Radford University.
16
           ix. I have taught Introduction to Web Programming at Radford University and UNC
17
               Greensboro.
18

19          x. I have taught Introduction to Business Programming at UNC Greensboro.

20         xi. I currently have a data use agreement with the National Institute of Health to
21
               perform machine learning on cancer data to improve cancer detection algorithms:
22
               https://cdas.cancer.gov/approved-projects/1788/
23
     3) I accumulated 1000 Bitcoins by participating in a mining pool in November 2009 to April
24

25      2010. I then placed 1000 bitcoins in a wallet at BTC-e.com in

26      14DvTTkwyE17cUVNPbB7KLHNuoAG8VHfds on 8/18/2011, verifable via Bitcoin’s
27      blockchain at block number 141,584. The website was subsequently hacked and my
28

                                             - 3 -
                                     VERIFIED CLAIM
                                      CV 20-7811 RS
            Case 3:20-cv-07811-RS Document 35 Filed 01/21/21 Page 4 of 5




 1              bitcoins were moved to 1eqJNyyCKoNfefJrtb5dXLKAxDkqPVF3Y on 1/17/2012 then to

 2              1BADznNF3W1gi47R65MQs754KB7zTaGuYZ on 4/9/2013 and ultimately to 1HQ3.
 3
            4) Any usage of my bitcoins after they were hacked and stolen from BTC-e.com was without
 4
                my consent or knowledge.
 5
            5) I am an innocent owner of 1000 Bitcoins currently located at 1HQ3. These 1000 Bitcoins
 6

 7              are not subject to forfeiture.

 8          6) I hereby make my claim to 1000 of the Bitcoins in 1HQ3.
 9
            7) I am the claimant in this lawsuit.
10
            8) I am a resident of Virginia.
11
            9) The source of the seized property, Bitcoin mining, will be proven in court.
12

13

14   I, CALEB BRADBERRY, declare under the penalty of perjury that the forgoing representations are
15
     true and accurate to the best of my knowledge and belief. I understand that a false statement or claim
16
     may subject a person to prosecution under 18 U.S.C. 1001 and/or 1621 and is punishable by a fine
17
     and up to five years imprisonment.
18

19

20   Dated 1/20/2021
21

22

23

24

25
                                                         _______________________________

26                                                       CALEB BRADBERRY, CLAIMANT
27   Attorneys for Claimant CALEB BRADBERRY:
28

                                                      - 4 -
                                                 VERIFIED CLAIM
                                                  CV 20-7811 RS
           Case 3:20-cv-07811-RS Document 35 Filed 01/21/21 Page 5 of 5




 1

 2           1/21/2021
     Dated __________________                 ___________________________________
 3
                                              Isaac Safier (SBN 277728)
                                              Law Office of Rebecca Feigelson
 4                                            345 Franklin Street, Law Chambers Building
                                              San Francisco, CA 94102
 5                                            Tel: 415-967-0125
                                              Fax: 415-789-4305
 6
                                              Email: IsaacSafier@gmail.com
 7

 8
           01/21/2021
     Dated __________________                 ___________________________________
 9
                                              Stephen P. New (WV 7756),
10
                                              Pro Hac Vice Admission Pending
11                                            New, Taylor & Associates
                                              430 Harper Park Drive
12                                            Beckley, WV 25801
                                              Tel: 304-250-6017
13                                            Fax: 304-250-6012
                                              Email: steve@newlawoffice.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          - 5 -
                                     VERIFIED CLAIM
                                      CV 20-7811 RS
